Order entered October 31, 2022




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-22-00955-CV

  IN RE SUNOCO RETAIL LLC AND DERRICK RAY LEWIS, Relators

          Original Proceeding from the 68th Judicial District Court
                           Dallas County, Texas
                    Trial Court Cause No. DC-20-18306

                                    ORDER
                Before Justices Molberg, Pedersen, III, and Garcia

      Before the Court is relators’ September 23, 2022 petition for writ of

mandamus. We request that real party in interest and respondent file a response, if

any, to the petition by November 18, 2022.


                                             /s/   DENNISE GARCIA
                                                   JUSTICE